DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2021, 12/22/2021, and 01/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
The amendment filed on 01/14/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. Applicant argues the prior art fails to teach a privacy screen to be a predetermined distance from the lenticular array because Butler’s lenticular lens array is .
Regarding applicant’s argument that the prior art fails to teach a privacy screen to be a predetermined distance from the lenticular array because Butler’s lenticular lens array is in contact with a microlouver filter, Examiner notes that “a predetermined distance” may be considered to be any distance. The claim as presently recited is not viewed to bar Examiner’s interpretation of Butler’s lenticular lens array and microlouver filter.
Regarding applicant’s argument that Odake teaches away from the lenticular array to be between the light source and the privacy screen, since Odake provides the opposing configuration, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Butler is relied upon to teach the limitation “wherein the lenticular array is between the light source and the privacy screen”, see Figure 3, [0025] which teach 302, .

Claim Objections
Claims 21-23 are objected to because of the following informalities: “The holographic display” should be read as “The autostereoscopic display” in each claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frayne et al. (2018/0188550, of record) in view of Butler et al. (2012/0139897, of record).


Frayne fails to teach a privacy screen comprising a microlouver array a predetermined distance from the lenticular array, wherein the lenticular array is between the light source and the privacy screen. Frayne and Butler are related because both teach an autostereoscopic display.
Butler discloses an autostereoscopic display comprising a privacy screen comprising a microlouver array a predetermined distance from the lenticular array (Figure 3, 302, microlouver filter, is provided a predetermined distance from 304, lenticular lens array; [0023-0024]; Examiner notes a predetermined distance as presently recited does not bar the current interpretation), wherein the lenticular array is between the light source and the privacy screen (Figure 3, [0025] which teach 302, microlouver filter may be above or below 304, lenticular lens array).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Frayne to incorporate the teachings of Butler and 

Regarding claim 11, the modified Frayne discloses the autostereoscopic display of Claim 1, wherein the frame comprises reflective or emissive surfaces surrounding the optical volume (630, retroreflector module).

Regarding claim 13, Frayne discloses a holographic display (Figure 19, 600, superstereoscopic image retroreflecting display) comprising: a light source configured to output light associated with a plurality of views (610, light source); a lenticular array optically coupled to the light source (640, lenticular lens), wherein each view of the plurality of views is directed in a different direction by the lenticular array ([0107]); an optical volume optically coupled to the lenticular array (for exemplary purposes, Figure 4, plane of convergence/viewing area; [0042] teaches the convergence may be within any optical material for instance a lens or display volume), wherein the plurality of views are perceivable as a three dimensional image within the optical volume (at least Figure 4, [0042], [0107]).
Frayne fails to teach a privacy film configured to block light from being transmitted outside of a privacy film viewcone, wherein the lenticular array is between the light source and the privacy screen, wherein the lenticular array is a predetermined 
Butler discloses a display comprising a privacy film configured to block light from being transmitted outside of a privacy film viewcone (Figure 3, 302, microlouver filter; [0023-0024]; [0025] teaches 302, microlouver filter, ensures two users opposite each other see the correct image, one intended for them and not the one intended for the user opposite them), wherein the lenticular array is between the light source and the privacy screen (Figure 3, [0025] which teach 302, microlouver filter may be above or below 304, lenticular lens array), wherein the lenticular array is a predetermined distance from the privacy film (Figure 3, 302, microlouver filter, is provided a predetermined distance from 304, lenticular lens array; [0023-0024]; Examiner notes a predetermined distance as presently recited does not bar the current interpretation).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Frayne to incorporate the teachings of Butler and provide a privacy film configured to block light from being transmitted outside of a privacy film viewcone, wherein the lenticular array is between the light source and the privacy screen, wherein the lenticular array is a predetermined distance from the privacy film. Doing so would allow for adequate view restriction, thereby improving privacy in viewing of display images.

Regarding claim 21, the modified Frayne discloses the autostereoscopic display of claim 1, wherein the privacy screen is operable to block duplicate views from being displayed (at least [0087] discloses a microlouver privacy filter, which Examiner notes .

Claims 2, 3, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frayne et al. (2018/0188550, of record) in view of Butler et al. (2012/0139897, of record) as applied to claims 1 and 13 above, and further in view of Halverson et al. (2014/0204464, of record).

Regarding claim 2, the modified Frayne discloses the autostereoscopic display of Claim 1, but fails to teach wherein the privacy screen further comprises a filler, wherein the microlouver array is disposed in the filler. The modified Frayne and Halverson are related because both teach a privacy film.
Halverson discloses a privacy screen comprising a filler (Figure 2D, 245, light transmissive material), wherein the microlouver array is disposed in the filler (210, microstructured layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Frayne to incorporate the teachings of Halverson and provide wherein the privacy screen further comprises a filler, wherein the microlouver array is disposed in the filler. Doing so would allow for desirable control of reflection, thereby improving image quality.

Regarding claim 3, the modified Frayne discloses the autostereoscopic display of Claim 2, wherein an index of refraction of the filler differs from an index of refraction of 

Regarding claim 14, the modified Frayne discloses the holographic display of Claim 13, but fails to teach wherein the privacy film comprises a microlouver array disposed within a filler, wherein the microlouver array is index- matched to the filler. The modified Frayne and Halverson are related because both teach a privacy film.
Halverson discloses a privacy film comprising a microlouver array (Figure 2D, 210, microstructured layer) disposed within a filler (245, light transmissive material), wherein the microlouver array is index- matched to the filler (at least [0063] teaches the index of refraction of 245, light transmissive material, may be the same as the index of refraction of 210, microstructured layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Frayne to incorporate the teachings of Halverson and provide wherein the privacy film comprises a microlouver array disposed within a filler, wherein the microlouver array is index- matched to the filler. Doing so would allow for desirable control of reflection, thereby improving image quality.

Regarding claim 18, the modified Frayne discloses the holographic display of Claim 13, but fails to teach wherein views within a predetermined angular separation of the privacy film viewcone are dimmed. The modified Frayne and Halverson are related because both teach a privacy film.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Frayne to incorporate the teachings of Halverson and provide wherein views within a predetermined angular separation of the privacy film viewcone are dimmed. Doing so would allow for desirable privacy to be observed.

Regarding claim 19, the modified Frayne discloses the holographic display of Claim 18, wherein an amount of view dimming for each view depends on an angular separation between the respective view and the privacy film viewcone (Halverson: at least Figure 6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frayne et al. (2018/0188550, of record) in view of Butler et al. (2012/0139897, of record) as applied to claim 1 above, and further in view of Nilsen et al. (2004/0169928, of record).

Regarding claim 4, the modified Frayne discloses the autostereoscopic display of Claim 1, but fails to teach wherein a microlouver of the microlouver array comprises a motheye structure. The modified Frayne and Nilsen are related because both teach a privacy film.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Frayne to incorporate the teachings of Nilsen and provide wherein a microlouver of the microlouver array comprises a motheye structure. Doing so would allow for the microlouver array to exhibit antiglare properties.

Claims 6, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frayne et al. (2018/0188550, of record) in view of Butler et al. (2012/0139897, of record) as applied to claims 1 and 13 above, and further in view of Yamagishi et al. (6,771,419, of record).

Regarding claim 6, the modified Frayne discloses the autostereoscopic display of Claim 1, but fails to teach a baffle between two lenticules of the lenticular array, wherein light is not transmitted through the baffle. The modified Frayne and Yamagishi are related because both teach a display comprising a lenticular array.
Yamagishi discloses a display comprising a baffle between two lenticules of the lenticular array (Figure 1, col 8 lines 26-29 teach black stripes as a light absorbing layer may be provided in regions between adjacent 213, lenticular lenses), wherein light is not transmitted through the baffle (col 8 lines 29-31 teach color mixture due to stray light can be surely removed, thus interpreted as no light transmittance through the black stripes).


Regarding claim 8, the modified Frayne discloses the autostereoscopic display of Claim 6, wherein the baffle absorbs visible light (Yamagishi: col 8 lines 26-31 teach the light absorbing layer prevents color mixture due to stray light, thus interpreted as visible light being absorbed).

Regarding claim 16, the modified Frayne discloses the holographic display of Claim 13, but fails to teach a baffle configured to reduce a cross-talk between light passing through each lenticule of the lenticular array. The modified Frayne and Yamagishi are related because both teach a display comprising a lenticular array.
Yamagishi discloses a display comprising a baffle configured to reduce a cross-talk between light passing through each lenticule of the lenticular array (Figure 1, col 8 lines 26-29 teach black stripes as a light absorbing layer may be provided in regions between adjacent 213, lenticular lenses; col 8 lines 26-31 teach the light absorbing layer prevents color mixture due to stray light).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Frayne to incorporate the teachings of Yamagishi and provide a baffle configured to reduce a cross-talk between light passing .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frayne et al. (2018/0188550, of record) in view of Butler et al. (2012/0139897, of record) in view of Yamagishi et al. (6,771,419, of record) as applied to claims 6 and 16 above, and further in view of Bradley (4,964,695, of record).

Regarding claim 7, the modified Frayne discloses the autostereoscopic display of Claim 6, but fails to teach wherein the baffle and the lenticular array are index matched. The modified Frayne and Bradley are related because both teach a display comprising a lenticular array.
Bradley discloses a display wherein the baffle and the lenticular array are index matched (col 3 lines 33-41).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Frayne to incorporate the teachings of Bradley and provide wherein the baffle and the lenticular array are index matched. Doing so would allow for reduction of unwanted reflected light, thereby improving image quality.

Regarding claim 17, the modified Frayne discloses the holographic display of Claim 16, but fails to teach wherein the baffle is index-matched to the lenticular array or 
Bradley discloses a display wherein the baffle is index-matched to the lenticular array or a medium proximal the lenticular array (col 3 lines 33-41).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Frayne to incorporate the teachings of Bradley and provide wherein the baffle is index-matched to the lenticular array or a medium proximal the lenticular array. Doing so would allow for reduction of unwanted reflected light, thereby improving image quality.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frayne et al. (2018/0188550, of record) in view of Butler et al. (2012/0139897, of record) as applied to claim 1 above, and further in view of Odake et al. (2013/0307948, of record).

Regarding claim 9, the modified Frayne discloses the autostereoscopic display of Claim 1, but fails to teach wherein the predetermined distance is between about 0.1 cm and 1 cm. The modified Frayne and Odake are related because both teach an autostereoscopic display.
Although Odake does not explicitly teach the claimed range, Odake discloses that a distance between a microlouver array and a lenticular array is a result effective variable [0081-0082], wherein the distance is effected by a focal distance of the lenticular lens and an optimum distance to a viewer.
In re Aller, 105 USPQ 233). Doing so would allow for adequate light control at a preset desired distance, thereby improving display quality at the preset distance.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frayne et al. (2018/0188550, of record) in view of Butler et al. (2012/0139897, of record) in view of Odake et al. (2013/0307948, of record) as applied to claim 9 above, and further in view of Halverson et al. (2014/0204464, of record).

Regarding claim 10, the modified Frayne discloses the autostereoscopic display of Claim 9, but fails to teach wherein a pitch of the microlouver array is between about 20-200 micrometers. The modified Frayne and Halverson are related because both teach a privacy film.
Halverson discloses a privacy film wherein a pitch of the microlouver array is between about 20-200 micrometers (Figure 2D, [0046-0047] teach W1, first aperture width to be between 3 to 100 micrometers, and the cavities are spaced apart between 5 to 200 micrometers; thus the pitch is taught to include the range between 20 and 200 micrometers).
.

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Frayne et al. (2018/0188550, of record) in view of Butler et al. (2012/0139897, of record) as applied to claim 1 above, and further in view of Chikazawa (5,852,512).

Regarding claim 12, the modified Frayne discloses the autostereoscopic display of Claim 1, but fails to teach wherein the lenticular array comprises a prismatic lenticule, wherein the prismatic lenticule comprises a tilt angle between a curved portion of the lenticule and a face of the light source. The modified Frayne and Chikazawa are related because each teach a display.
Chikazawa discloses a stereoscopic display wherein the lenticular array comprises a prismatic lenticule (at least Figure 3, 5, prism array sheet, 6, second lenticular lens sheet), wherein the prismatic lenticule comprises a tilt angle between a curved portion of the lenticule and a face of the light source (Figure 3 depicts a tilt angle between the curved portion of 6, second lenticular sheet, and the planar surface of 7, pixel plane).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Frayne to incorporate the teachings of 

Regarding claim 23, the modified Frayne discloses the autostereoscopic display of claim 12, wherein the lenticular array comprises a set of prismatic lenticules (Chikazawa: Figure 2, right hand side depicted set of three prism array sheet and lenticular sheet), wherein the set of prismatic lenticules are mirror-symmetric about a center of the set of prismatic lenticules (Chikazawa: Figure 2 depicts the right hand side set of three prismatic lenticules are mirror-symmetric about a center of the left hand side set of three prismatic lenticles).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Frayne et al. (2018/0188550, of record) in view of Butler et al. (2012/0139897, of record) as applied to claim 13 above, and further in view of Snaper et al. (4,140,370).

Regarding claim 20, the modified Frayne discloses the holographic display of Claim 13, but fails to teach wherein the plurality of views are directed in a lenticular viewcone, wherein a center of the lenticular viewcone and a center of the privacy film viewcone differ by at most 5 degrees. The modified Frayne and Snaper are related because each teach a display.
Snaper discloses a display wherein a center of the lenticular viewcone and a center of the privacy film viewcone differ by at most 5 degrees (Figure 3 depicts a center of 44, lenticules and a center of 36/38, transparent material/louver are vertically aligned with a difference of 0 degrees).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Frayne to incorporate the general teachings of Snaper and provide wherein the plurality of views are directed in a lenticular viewcone, wherein a center of the lenticular viewcone and a center of the privacy film viewcone differ by at most 5 degrees. Doing so would allow for stronger control of light distortion, thereby improving the image quality.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Frayne et al. (2018/0188550, of record) in view of Butler et al. (2012/0139897, of record) as 1 above, and further in view of Johnson et al. (2019/0346615, of record).

Regarding claim 22, the modified Frayne discloses the autostereoscopic display of claim 1, but fails to teach wherein the privacy screen is operable to remove a flip artifact from the displayed light. The modified Frayne and Johnson are related because each teach a display device.
Johnson discloses a display device wherein a privacy screen is operable to remove a flip artifact from the displayed light ([0041] teaches 128, louvers, may be adjusted to reduce spurious or ghost images, which is viewed to be analogous to a flip artifact).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Frayne to incorporate the teachings of Johnson and provide wherein the privacy screen is operable to remove a flip artifact from the displayed light. Doing so would allow for improved display quality to be observed.


Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations of claims 5 and 15, along with the structural limitations positively recited in claims 1 and 13, respectively, and interceding claims 4 and 14, respectively, in a manner that would be appropriate under 35 U.S.C. 102 or 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872